The facts of the case are: the plaintiff, Adams, brought suit against defendants William H. Campbell, George Jackson and Pride Jones, returnable to August term, 1856, of Orange County Court, and a bail-bond was returned, which is as follows, viz:
"North Carolina, Orange County.
"Know all men by these presents, that we, William H. Campbell and George Jackson, and _____ _____, all of the county aforesaid, are held and firmly bound unto R. M. Jones, sheriff of Orange county, as sheriff of the county aforesaid, in *Page 328 
the just and full sum of seven hundred dollars, current money of the State aforesaid, c.
"The condition of the obligation is such, that if the above bounden William H. Campbell, George Jackson, who have been arrested by the said Richard M. Jones, sheriff aforesaid, upon a writ returnable to the County Court of Orange county, at the suit of Thomas Adams, do well and truly make his personal appearance at the next County Court, to be holden for the county of Orange, on the 4th monday of August, 1856, then and there, to answer to the said Thomas Adams of a plea, that they render to him the sum of three hundred dollars, which to him they owe, and from him detain, to his damage fifty dollars, and then and there to stand to, and abide by, the judgment of the said Court, and not depart the said Court without leave, and said _____, the securi _____ of the said Wm. H. Campbell, George Jackson, well and truly discharge _____ as special bail of the said Wm. H. Campbell, Geo. Jackson, in the said Court, then the above obligation to be void, otherwise to remain in full force and effect."
                                    WM. H. CAMPBELL, [seal.] GEORGE JACKSON,  [seal.] A. H. HEDGEPETH, [seal.]
The bond was made from a printed blank form, and the the chief difficulty arises from an omission to fill the blanks.
The defendant contended that the above instrument is not a bail-bond according to law; that it is vague, and uncertain, and creates no obligation against him.
His Honor being of a different opinion, gave judgment against the defendant, from which he appealed to this Court.
There is an objection apparent upon the face of the instrument, declared upon as a bail-bond, which is fatal to its validity as such, and which is of course decisive of the case of the plaintiff, without reference to any other objection. *Page 329 
The name of the defendant is not only not inserted in the body of the bond, but it is not stated in the condition that he is the special bail of the principal obligee. His name and seal do indeed appear at the bottom of the condition, along with those of the defendants who had been arrested in the action, but in what character he undertook to bind himself, does not appear in any part of the instrument. By an act of gross neglect the blanks, in the printed form, were omitted to be properly filled up, and hence the apparent error. In the case of Vanhook v. Barnett, 4 Dev. Rep. 268, there was a similar omission, in the body of the bond, of the name of one of those who signed and sealed it as a surety, and the court held the omission to be immaterial; but that was the case of an administration bond, and there was no necessity for it to appear in the condition that the defendant, whose name was omitted, was one of the sureties. (see the form of the condition of an administration bond in the Rev. Code, chap. 46, sec. 4.) But in a bail-bond, the condition should set forth the name of the person who is special bail, in order that it may appear in what capacity he is bound, and how he may discharge himself. As the instrument, in question, does not purport to bind the party as special bail, it more nearly resembles the case of a deed signed and sealed by a person who does not purport therein to be a grantor. Such an instrument cannot operate as a grant from such person; as we decided recently, in the case of Kerns v.Peeler, 4 Jones' Rep. 226. The judgment must be reversed, and a venire denovo awarded.
PER CURIAM,                                         Judgment reversed.